        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 GREGORY SIEBER,                                       Civ. File No.

                        Plaintiff,
                                                       PLAINTIFF’S COMPLAINT
 v.
                                                       DEMAND FOR JURY TRIAL
 JOHNSON & JOHNSON,

 JOHNSON & JOHNSON CONSUMER,
 INC.,

 ETHICON, INC.,

 ETHICON ENDO-SURGERY, INC.,

 ETHICON ENDO-SURGERY, LLC,

 ETHICON US, LLC

                       Defendants,




TO:    ABOVE-NAMED DEFENDANTS AND THEIR ATTORNEYS:
       Plaintiff, Gregory Sieber, by and through Plaintiff’s undersigned attorneys, brings

this Complaint against Defendants for personal injuries suffered as a result of Defendants’

defective and unreasonably dangerous product, the surgical stapler used in Plaintiff’s

February 8, 2019 surgical procedure, and alleges as follows:




                                            1
          CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 2 of 23




                                             I.      PARTIES

    1. At all times material, Plaintiff has been domiciled in the City of Lakeland, the

County of Washington, and the State of Minnesota.

    2. Defendant Johnson & Johnson (hereinafter “J&J”) is the parent corporation of the

Johnson & Johnson family of companies, organized and existing under the laws of the State

of New Jersey. J&J’s principal place of business is at 1 Johnson & Johnson Plaza, New

Brunswick, New Jersey 08933. At all times relevant to this action, J&J has conducted

substantial business in Minnesota and regularly caused its products to be sold in Minnesota,

including the product at issue in this case.

    3. Defendant Johnson & Johnson Consumer, Inc. (hereinafter “J&J Consumer”) is a

subsidiary of J&J.1 J&J Consumer is a corporation organized and existing under the laws

of the State of New Jersey. J&J Consumer’s principal place of business is at 199

Grandview Road, Skillman, NJ 08558. At all times relevant to this action, J&J Consumer

has conducted substantial business in Minnesota and regularly caused its products to be

sold in Minnesota, including the product at issue in this case.

    4. Defendant Ethicon, Inc. (hereinafter “Ethicon”) is a subsidiary of J&J.2 Ethicon is

a corporation organized and existing under the laws of the State of New Jersey. Ethicon’s

principal place of business is at Highway 22, Somerville, New Jersey, 08876. At all times

relevant to this action, Ethicon has conducted substantial business in Minnesota and




1
  Subsidiaries, SEC, https://www.sec.gov/Archives/edgar/data/200406/000020040619000009/ex21-
subsidiariesxform10xk.htm (last accessed May 25, 2021).
2
  Id.


                                                     2
              CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 3 of 23




regularly caused its products to be sold in Minnesota, including the product at issue in this

case.

          5. Defendant Ethicon Endo-Surgery, Inc. (hereinafter “EES-Inc.”) is a subsidiary of

J&J.3 EES-Inc. is a corporation organized and existing under the laws of the State of Ohio.

EES-Inc.’s principal place of business is at 4545 Creek Road, Blue Ash, Ohio, 45242. At

all times relevant to this action, EES-Inc. has conducted substantial business in Minnesota

and regularly caused its products to be sold in Minnesota, including the product at issue in

this case.

          6. Defendant Ethicon Endo-Surgery, LLC (hereinafter “EES-LLC”) is a subsidiary of

J&J. EES-LLC is a Delaware limited liability company with its principal place of business

in Puerto Rico. EES-LLC’s Certificate of Authorization to do Business as a Foreign

Corporation filed with the Puerto Rico Registry of Corporations and Entities lists its

designated office address in Puerto Rico as 475 Street C Los Frailes Industrial Park, Suite

401, Guaynabo, Puerto Rico, 00969 with its Corporate Domicile as 1209 Orange Street,

Wilmington, Delaware, 19801. EES-LLC is a single-member LLC owned wholly by EES-

Inc. In the alternative, EES-LLC’s sole member is one of the Johnson & Johnson family

of companies or is a combination of multiple members of the Johnson & Johnson family.

No member of EES-LLC is a citizen of Minnesota, domiciled in Minnesota, or

headquartered in Minnesota. At all times relevant to this action, EES-LLC has conducted




3
    Id.


                                                 3
              CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 4 of 23




substantial business in Minnesota and regularly caused its products to be sold in Minnesota,

including the product at issue in this case.

          7. Defendant Ethicon US, LLC (hereinafter “Ethicon US”) is a subsidiary of J&J. 4

Ethicon US is a Texas limited liability company with its principal place of business at 1125

Bear Tavern Road, Titusville, New Jersey, 08560. Ethicon US is a single-member LLC

owned wholly by EES-Inc. In the alternative, Ethicon US’s sole member is one of the

Johnson & Johnson family of companies or is a combination of multiple members of the

Johnson & Johnson family. No member of Ethicon US is a citizen of Minnesota, domiciled

in Minnesota, or headquartered in Minnesota. At all times relevant to this action, Ethicon

US has conducted substantial business in Minnesota and regularly caused its products to

be sold in Minnesota, including the product at issue in this case.

          8. At all relevant times, Defendants Johnson & Johnson, Johnson & Johnson

Consumer, Inc., Ethicon, Inc., Ethicon Endo-Surgery, Inc., Ethicon Endo-Surgery, LLC,

and Ethicon US, LLC (hereinafter collectively “Defendants”) were engaged in the business

of, or were successors in interest to entities engaged in the business of, researching,

designing, testing, manufacturing, producing, assembling, inspecting, distributing,

marketing, labeling, promoting, packaging, prescribing and/or advertising for sale, and

selling, surgical staplers including the surgical stapler at issue in this case. This device was

for use by the Plaintiff and Plaintiff’s physicians. As such, Defendants are individually,

jointly, and severally liable to Plaintiff for damages suffered by Plaintiff arising from



4
    Id.


                                                4
         CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 5 of 23




Defendants’ design, manufacturing, marketing, labeling, distribution, sale, and placement

of the defective surgical stapler at issue in this suit. All acts were effectuated directly or

indirectly through Defendants’ respective agents, servants, employees, and/or owners,

acting within the course and scope of their representative agencies, services, employments,

and/or ownership.

                            II.     JURISDICTION AND VENUE

   9. This Court has jurisdiction pursuant to 28 U.S.C. §1332, as complete diversity exists

between Plaintiff and Defendants, and the amount in controversy exceeds $75,000.

   10. Defendants are subject to in personam jurisdiction in this court, and venue is proper

within this district pursuant to 28 U.S.C. § 1391, as a substantial number of the events,

actions, or omissions giving rise to the Plaintiff’s claims occurred in this district. At all

times relevant to this matter, Defendants conducted substantial business in this district.

Defendants did (and do) business within the state of Minnesota and have had substantial,

continuous, and systematic contacts with the state of Minnesota, have consented to

jurisdiction in the state of Minnesota, and/or committed a tort in whole or in part in the

state of Minnesota, against Plaintiff herein, as more fully set forth below.

                             III.    FACTUAL ALLEGATIONS

   11. Defendants directly or through their agents, apparent agents, servants, or

employees, do business in the State of Minnesota, including, but not limited to, work

related to designing, manufacturing, marketing, selling, and distributing surgical staplers,

including the surgical stapler at issue in this case.




                                               5
           CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 6 of 23




    General Background Regarding Surgical Stapler Products

    12. Since the early 1900s, surgical staplers have been used in a number of medical

operations and procedures.5

    13. Typically, a stapler is comprised “of the stapler body, a staple cartridge/reload with

lines of staplers, an anvil, and a firing mechanism. The surgeon loads a staple cartridge

into the stapler (unless they are using a preloaded device) before placing the tissue to be

connected between the stapler jaws (comprised of the cartridge and anvil). They then

activate the firing mechanism to shoot a staple into place.” 6

    14. Innovations in the manufacturing of surgical staplers have led to the creation of

staplers for specific procedures. One of these is the circular stapler, which is used in

colorectal, gastric, and thoracic surgeries.

    15. Over the years, surgical staplers have been used to remove a part of an organ

(otherwise known as a “resection”), to cut through tissue and organs (“transection”), and

to create connections between structures in the body (“anastomoses”). 7

    16. The advantages of using surgical staples and staplers include: “Quick placement;

Minimal tissue reaction; Low risk of infection; [and] Strong wound closure.” 8

    17. Despite their many uses and advantages, surgical staplers also have a long history

of malfunctions. For example, by 2004 studies had shown that 112 deaths, 2,180 injuries,



5
  See Sophie Childs, Surgical Staples: Everything Healthcare Professionals Need to Know, CIA (Apr. 18, 2017)
https://www.ciamedical.com/insights/everything-healthcare-professionals-need-to-know-about-surgical-staples/.
6
  Id.
7
  Surgical Staplers and Staples, FDA (June 25, 2019), https://fda.gov/medical-devices/general-hospital-devices-and-
supplies/surgical-staplers-and-staples
8
  Id.


                                                        6
          CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 7 of 23




and 22,804 adverse events (“AEs”) were reported to the FDA connected to surgical stapler

use.9

    18. In fact, one survey found that the incidence rate of stapler malfunction is so high

that “86% of laparoscopic surgeons either had personal experience with or knew of

surgeons who experienced stapler malfunction.”10

    19. Other studies found that between 8,000 and 9,000 AEs related to surgical staplers

occur each year, with 90% of these AEs resulting from a malfunction with the device. 11

    20. Further, the possible consequences of a malfunction are often very serious. As the

FDA explained, “[i]n a retrospective study of 349 colorectal resections using a circular

stapler, surgeries with surgical stapler malfunctions were found to have higher incidences

of unplanned proximal diversions, ileus, gastrointestinal bleeding, and blood transfusions.”

Likewise, “[a]nastomotic leaks from surgical stapler malfunctions have also been

associated with an increased risk of cancer recurrence.” 12

    21. Even if the malfunction does not cause a potentially fatal injury for the patient, such

“complications frequently require additional diagnostic studies, invasive procedures and in

the need for reoperation resulting in prolonged hospitalization and additional skilled

nursing care.”13




9
  See S. Lori Brown, Surgical stapler-associated fatalities and adverse events reported to the Food and drug
Administration, JACS (May 2004), available at https://www.journalacs.org/article/S1072-7515(04)00754-9/abstract.
10
   Samwel Okoth Makanyengo and Dhan Thiruchelvam, Literature Review on the Incidence of Primary Stapler
Malfunction, 27 SURG. INNOV., 229-34 (Apr. 2020).
11
   Everything Healthcare Professionals Need to Know, supra note 15.
12
   FDA Executive Summary, FDA (May 30, 2019), 11, https://www.fda.gov/medical/126211/download.
13
   Id. at 9.


                                                       7
              CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 8 of 23




       22. As a result of these complications and the ubiquitous malfunctions that have plagued

surgical staplers for years, the FDA performed a review of the studies that have been

conducted to investigate these issues.14

       23. After examining these studies, the FDA concluded the most commonly reported

malfunctions associated with surgical staplers include malformed staples, missing staples,

stapler jamming, and misfires.15

       24. By 2013, Defendants and the medical device industry in general knew or should

have known that malfunctioning surgical staplers such as the product used in Plaintiff’s

February 8, 2019 surgery presented serious risk of injury during surgery and that the true

risk of injury was unknown and unexamined.              Despite this obvious problem, these

Defendants took no steps to measure the true risks of these devices or warn surgeons and

their patients of the true risk.

       25. Defendants at all relevant times were or should have been aware of the dangers a

defective surgical stapler posed for patients and should have and were expected to maintain

effective procedures to properly manufacture their surgical staplers and appropriately

respond when their surgical staplers were found to be defective. Unfortunately, this is not

the case even though Defendants knew or should have known that their surgical stapler

products, including the product used in Plaintiff’s February 8, 2019 surgery, were defective

and unreasonably dangerous.




14
     Id. at 10.
15
     Id. at 10-11.


                                                8
           CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 9 of 23




     Information Regarding Defendants’ Surgical Stapler Products

     26. The Ethicon Defendants asserted in the “surgical stapling” portion of their product

catalog:

        Reliable tissue repair is a critical factor for all surgery. That’s why Ethicon has
        worked with surgeons worldwide to develop and refine our surgical staplers and
        cutters. Our surgical stapling portfolio addresses the issues of tissue thickness,
        staple line security, and tissue tension to provide you solutions that are designed to
        enhance control and patient safety.16

     27. As explained below, the surgical stapler sold for use in Plaintiff’s surgery did not

provide “[r]eliable tissue repair” or “staple line security” nor did it “enhance … patient

safety.”

     28. Defendants continue to promote their circular staplers as superior due to “controlled

compression for a strong anastomosis” and less tissue damage.17

     29. As explained below, the surgical stapler sold for use in Plaintiff’s surgery did not

create a “strong anastomosis” nor did it minimize tissue damage.

     30. According to the FDA’s Manufacturer and User Facility Database (MAUDE), from

January 5, 2009 to July 3, 2016, the Defendants received more than 300 reports of injury

and malfunction related to their curved intraluminal staplers. These included complaints

that the staples had not formed completely.




16
   https://pdf.medicalexpo.com/pdf/ethicon/2016-ethicon-product-catalog/74984-154353-_27.html (last accessed
May 25, 2021).
17
   https://www.jnjmedicaldevices.com/sites/default/files/2021-02/ETHICON-Circular-Stapler-Product-Fact-Sheet-
157049-201217.pdf (last accessed May 25, 2021).


                                                       9
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 10 of 23




   31. The number of AEs is likely significantly underreported, because it is widely

recognized in the medical device industry and by the FDA that the MAUDE database only

contains a small fraction of the actual AEs reported to the FDA.

   32. In addition, there is no requirement that AEs are reported by physicians. This results

in further underreporting.

   The Recall of Defendants’ Surgical Stapler Products

   33. On April 11, 2019, Defendants issued a Class I recall (the most serious type) of

Ethicon Curved Intraluminal Staplers that were manufactured between March 6, 2018 and

March 6, 2019 and distributed between March 15, 2018 and March 8, 2019. They recalled

92,496 staplers. Upon information and belief, the surgical stapler used in Plaintiff’s

February 8, 2019 surgery was amongst those recalled by Defendants.

   34. Pursuant to investigation of complaints and returned products, Defendants

confirmed that uncut washers in the stapler and malformed staples occurred with their

intraluminal circular staplers due to insufficient firing thereby compromising staple line

integrity. The recall further stated that the failure to cut the washer suggests complete 360-

degree staple line failure which could lead to potential risks to patients including death,

sepsis, bleeding, the need for a permanent ostomy bag, life-long nutritional and digestive

issues, anastomotic leaks, additional surgeries, the need for additional anastomoses, the

need for antibiotics, and the need for additional imaging studies. The recall also stated that

an investigation conducted by Defendants of the manufacturing process of the Ethicon

Endo-Surgery Intraluminal Staplers detected a shift in a process, which occurred in March

of 2018 through March 8, 2019, at which time the line was shut down.


                                             10
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 11 of 23




   35. On May 15, 2019, the FDA issued a Class I recall for Defendants’ intraluminal

staplers which were designed and manufactured for use in gastrointestinal surgeries. The

recall was issued, because the stapler may have an insufficient firing stroke to break the

washer and completely form staples. The recall also referenced the shift in process

discussed in the preceding paragraph. This recall notice is still active.

   Allegations Specific to Plaintiff

   36. On February 8, 2019, Plaintiff underwent esophagogastroscopy, laparotomy with

total   gastrectomy,      distal    esophagectomy       and     intrathoracic    Roux-en-Y

esophagojejunostomy, abdominal lymphadenectomy, transhiatal ligation of thoracic duct,

feeding jejunostomy, left pharyngostomy tube placement, right tube thoracostomy, and left

tube thoracostomy. This procedure was necessitated by Plaintiff’s development of a

malignant neoplasm at the gastroesophageal junction and was performed by Dr. Rafael

Andrade. In the operative report, Dr. Andrade noted: “We transected the esophagus

gradually at 5 cm above the upper limit of the tumor and placed a 2-0 prolene purse-string

as we transected it. We placed a 25 anvil into the lumen and tightened the purse-string.

Once we verified that the jejunum was properly oriented and appeared well vascularized,

we amputated the very end and placed the EEA stapler into it. We performed the

anastomosis transhiatally without difficulty and had 2 complete mucosal doughnuts.”

   37. Upon information and belief, the surgical stapler used in Plaintiff’s February 8, 2019

procedure was designed, manufactured, marketed, sold, and distributed by Defendants.




                                             11
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 12 of 23




   38. Within days, Plaintiff became critically ill due to an esophagojejunostomy

anastomotic leak which occurred due to the failure of the surgical stapler used in the

February 8, 2019 procedure.

   39. On February 12, 2019, a CT of Plaintiff’s chest/abdomen done without contrast

showed small to moderate bilateral hydropneumothoraces with left greater than right,

bibasilar chest tubes in place, large dependent consolidative opacity with volume loss in

the left lower lung, stable postsurgical changes of distal esophagectomy, gastrectomy, and

intrathoracic esophagojejunostomy, mild soft tissue thickening, and air foci along the

suture line of esophagojejunostomy. Superimposed infection was a concern, and leakage

with possible communication with the left hemithorax could not be ruled out. Further

evaluation with a dedicated esophagram was considered.

   40. On February 15, 2019, Plaintiff underwent a flexible bronchoscopy, upper

endoscopy, and pharyngostomy tube placement. Per the operative report, the anastomotic

leak was immediately visualized at the cervical jejunostomy and led to a cavity into the left

chest. A pharyngostomy was performed that drained this cavity, and a pharygostomy tract

was created in the right neck by passing the clamp posterior to the posterior tonsillar pillar

to emerge at the right neck. An 18-French Salem sump tube was then tunneled through

this to be brought out through Plaintiff’s mouth. A pediatric scope was then inserted orally

into the defect in the cavity, and a 260 Super Stiff Amplatz was then passed through. The

scope was then removed, and the saline sump tube was tunneled over the wire to lie in the

cavity with fluoroscopic visualization. This was then secured in place. After this, Plaintiff




                                             12
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 13 of 23




was extubated and transferred to the recovery room in stable condition. He was diagnosed

with anastomotic leak, status post esophagectomy and esophagojejunostomy.

   41. On February 19, 2019, Plaintiff then underwent a flexible bronchoscopy, esophageal

flexible esophagojejunostomy, fluoroscopy interpretation of images, repositioning of the

right pharyngostomy tube, left thoracotomy with decortication and intercostal muscle flap

mobilization, and reinforcement of anastomotic leak. As part of the procedure, a single

lung ventilation was performed in Plaintiff’s left chest due to a copious amount of

secretions. Plaintiff’s entire chest cavity was cleaned, and an intercostal nerve pedical was

placed between Plaintiff’s aorta and the leak so as to prevent the pharyngostomy tube from

directly contacting Plaintiff’s aorta. After copious irrigation and closure, Plaintiff was then

reintubated and a flexible laparoscopy was performed to clear copious secretions.

   42. On February 28, 2019, a CT of Plaintiff’s chest showed postsurgical changes of a

distal esophagectomy and total gastrectomy with new pharyngostomy tube extending

through the known defect in the surgical anastomosis of the distal esophagus.

   43. On March 12, 2019, Plaintiff then underwent an esophagogastroscopy, fluoroscopy

with interpretation of images, and flexible bronchoscopy.          The operative procedure

described that, under fluoroscopic guidance, the pharyngostomy tube in the left chest cavity

was pulled back so that both openings of the tube were still within the subpleural

pulmonary cavity on the left diaphragm. It was then copiously irrigated, and suction was

applied. While applying suction under fluoroscopic guidance, it was evident that the space

had collapsed entirely. A flexible bronchoscopy was performed to clear secretions from

Plaintiff’s left lower lobe.


                                              13
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 14 of 23




   44. On March 30, 2019, an additional CT of Plaintiff’s chest/abdomen evidenced new

consolidative opacities in the right lower lobe noted as concerning for infection.

   45. On April 2, 2019, Plaintiff underwent a flexible esophagojejunostomy,

repositioning of the right pharyngostomy tube and left chest tube, and fluoroscopy with

interpretation of images.

   46. On April 12, 2019, a CT of Plaintiff’s chest/abdomen/pelvis showed stable

positioning of the pharyngostomy tube via a defect in the left lateral anastomosis status

post distal esophagectomy with Roux-en-Y esophagojejunostomy.

   47. On April 15, 2019, Plaintiff underwent a right pharyngostomy tube revision and

esophagogastroduodenoscopy during which his abscess cavity was found to be completely

collapsed.

   48. On April 22, 2019, Plaintiff presented to the emergency department for removal of

his pharyngostomy tube due to a wound infection around the tube.

   49. On May 8, 2019, a CT of Plaintiff’s chest/abdomen/pelvis showed postoperative

changes and noted a small left pleural effusion with a loculated component and associated

pleural thickening and enhancement slightly increased from the prior study. Also noted

was an elongated rim-enhancing fluid collection along the track of the previously seen left

chest tube likely representing an inflammatory or infectious process.

   50. On June 1, 2019, Plaintiff developed tender erythema along the posterior left chest

wall which subsequently developed into a boil that spontaneously opened on June 2, 2019

and drained purulent fluid for multiple days.




                                             14
           CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 15 of 23




   51. On June 5, 2019, a CT of Plaintiff’s chest showed osteomyelitis of the left eighth

rib with a surrounding abscess and a suspected fistulous tract to the surface of the skin

along the anterolateral left chest wall. There was air within the left eighth rib, highly

concerning for gas-forming bacteria versus early necrotizing fasciitis. There was also a

suspected pathologic fracture posteriorly and small left empyema. Concerns were noted

for chest wall abscess with surrounding cellulitis and lower back rash.

   52. On June 6, 2019, Plaintiff underwent resection of his left 10th rib as well as irrigation

and debridement of his chest wall abscess. The operation procedure described an incision

being made along the left 10 th rib extending posteriorly to the vertebral bodies and

anteriorly to the sinuses that were draining. An area of necrotic tissue and an abscess cavity

were identified around the left 10 th rib. The 10th rib was resected and disarticulated from

the transverse process, and it was removed in two pieces. The area was connected to the

draining sinuses and opened up at the cavity.

   53. The failure of the surgical stapler and staples to properly create an anastomosis

during Plaintiff’s February 8, 2019 procedure has resulted in a number of complications,

including placement of pharyngostomy and chest tubes, reinforcement of the anastomosis

via an intercostal muscle flap, multiple procedures to adjust the pharyngostomy and chest

tubes, a large chest abscess, rib osteomyelitis and removal, and months of hospitalization.

Plaintiff continues to experience severe and debilitating pain as a result of the stapler

failure.




                                              15
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 16 of 23




   54. As a result of the failure of Defendants’ surgical stapler, Plaintiff has sustained

significant past and future hospital and medical expenses, pain and suffering, disability,

restrictions, disfigurement, and permanent damage.

                                IV.     CAUSES OF ACTION

                                        COUNT I
                Defective Design – Negligence and Strict Products Liability

   55. Plaintiff hereby incorporates the allegations contained in the preceding paragraphs,

as though fully set forth herein.

   56. A Defendant who designs a medical device or instrument such as a surgical stapler,

and who sells or otherwise distributes a defective device, is subject to liability for harm to

persons caused by the design defect. A reasonably prudent manufacturer must design its

products so as to avoid any unreasonable risk of harm to anyone who is likely to be exposed

to the harm when the product is put to its intended use or to any use that is unintended but

is reasonably foreseeable. A medical device is defective if, at the time of sale, the device

is designed in such a way that it poses harm and risk of injury when used by the intended

consumer in the manner the manufacturer has directed and designed.

   57. A reasonably prudent manufacturer of surgical staplers would know that a

dangerous risk of surgery such as Plaintiff’s February 8, 2019 surgery is the risk of

anastomotic leak. In other words, a reasonable and prudent manufacturer is or should be

aware of the risk that, if the product is defective, the anastomosis the stapler is intended to

create could fail. A reasonably prudent manufacturer of such products would also know




                                              16
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 17 of 23




that such anastomotic failure could cause death and/or serious injury requiring

hospitalization, additional surgeries, and significant medical care.

   58. Plaintiff was harmed by Defendants’ defective surgical staplers, which were

designed, manufactured, distributed, and sold by Defendants. Defendants’ surgical staplers

contained a design defect that made the products unreasonably dangerous for their intended

use. Plaintiff and Plaintiff’s physician could not have anticipated the danger the defective

surgical staplers created. Specifically, there was a design defect that would result in an

anastomotic leak despite proper utilization by a surgeon. That design defect in the staplers

existed when those products left the Defendants’ control.

   59. As a direct and proximate result of Defendants’ defective design of the surgical

stapler at issue, Plaintiff has suffered injuries, including, but not limited to, anastomotic

leak, abscess, surgical intervention, hospitalization, increased risk of cancer recurrence,

and pain. Consequently, Plaintiff has suffered damages and has incurred, and will continue

to incur, medical expenses. Plaintiff has suffered, and will continue to suffer, diminished

capacity for the enjoyment of life, a diminished quality of life, and other losses and

damages.

                                      COUNT II
           Defective Manufacturing – Negligence and Strict Products Liability

   60. Plaintiff hereby incorporates the allegations contained in the preceding paragraphs,

as though fully set forth herein.

   61. A manufacturer of a medical device or instrument such as a surgical stapler who

sells or otherwise distributes a defective device is subject to liability for harm to persons



                                             17
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 18 of 23




caused by the defect. A medical device is defective if, at the time of sale, the device departs

from its intended design even though all possible care was exercised in the preparation and

marketing of the product. Thus, a medical device is defective if, at the time of sale, the

device is manufactured in such a way that it poses harm and risk of injury when used by

the intended consumer as the manufacturer intended.

   62. A reasonably prudent manufacturer of surgical staplers would know that a

dangerous risk of surgery such as Plaintiff’s February 8, 2019 surgery is the risk of

anastomotic leak. In other words, a reasonable and prudent manufacturer is or should be

aware of the risk that, if the product is defective, the anastomosis the stapler is intended to

create could fail. A reasonably prudent manufacturer of such products would also know

that such anastomotic failure could cause death and/or serious injury requiring

hospitalization, additional surgeries, and significant medical care.

   63. A reasonably prudent manufacturer of surgical staplers would know that, if it failed

to exercise reasonable care in the manufacture of its product, as was its duty, that its product

could malfunction and/or fail to properly and permanently close a surgically repaired site

causing anastomotic leak and other serious, related harm.

   64. Defendants’ stapler(s) were manufactured in such a way as to deviate from their

intended design and render those staplers unreasonably dangerous to the patient. Plaintiff

and Plaintiff’s physician could not have anticipated the danger the defective surgical

staplers created. Specifically, there was a manufacturing defect that would result in an

anastomotic leak despite proper utilization by a surgeon. That manufacturing defect in the

staplers existed when those products left the Defendants’ control.


                                              18
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 19 of 23




   65. As a direct and proximate result of Defendants’ defective manufacture of the

surgical stapler at issue, Plaintiff has suffered injuries, including, but not limited to,

anastomotic leak, abscess, surgical intervention, hospitalization, increased risk of cancer

recurrence, and pain. Consequently, Plaintiff has suffered damages and has incurred, and

will continue to incur, medical expenses. Plaintiff has suffered, and will continue to suffer,

diminished capacity for the enjoyment of life, a diminished quality of life, and other losses

and damages.

                                        COUNT III
                Failure to Warn – Negligence and Strict Products Liability

   66. Plaintiff hereby incorporates the allegations contained in the preceding paragraphs,

as though fully set forth herein.

   67. A manufacturer must use reasonable care in giving adequate and accurate

instructions as to the use of a product as well as a warning as to any dangers reasonably

foreseeable in its intended use. The warning must be in a form which could reasonably be

expected to catch the attention of, and be understood by, the ordinary user. Thus, a medical

device is defective if, at the time of sale, the warnings and instructions provided with the

device fail to provide adequate warnings of the dangers inherent in the product’s proper

use.

   68. A reasonably prudent manufacturer of surgical staplers would know that a

dangerous risk of surgery such as Plaintiff’s February 8, 2019 surgery is the risk of

anastomotic leak. In other words, a reasonable and prudent manufacturer is or should be

aware of the risk that, if the product is defective, the anastomosis the stapler is intended to



                                              19
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 20 of 23




create could fail. A reasonably prudent manufacturer of such products would also know

that such anastomotic failure could cause death and/or serious injury requiring

hospitalization, additional surgeries, and significant medical care.

   69. Defendants knew or should have known that their surgical staplers posed a risk to

patients when used as intended, because defects were present in the products that would

result in an anastomotic leak despite proper utilization by a surgeon.           Despite this

knowledge, Defendants failed to adequately warn potential surgeons or patients at the time

they discovered, or should have discovered, those defects. Defendants were negligent for

not providing sufficient notice or warnings of the risks associated with using the subject

surgical staplers, including the risks associated with malfunction. Those inadequate

warnings and instructions existed at the time the staplers left Defendants’ control.

   70. As a direct and proximate result of Defendants’ failure to warn, Plaintiff has

suffered injuries, including, but not limited to, anastomotic leak, abscess, surgical

intervention, hospitalization, increased risk of cancer recurrence, and pain. Consequently,

Plaintiff has suffered damages and has incurred, and will continue to incur, medical

expenses. Plaintiff has suffered, and will continue to suffer, diminished capacity for the

enjoyment of life, a diminished quality of life, and other losses and damages.

                                    COUNT IV
            Breach of Implied Warranty for Fitness for a Particular Purpose

   71. Plaintiff hereby incorporates the allegations contained in the preceding paragraphs,

as though fully set forth herein.




                                             20
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 21 of 23




   72. Defendants had reason to know of healthcare providers’ particular purpose for

buying their surgical staplers – to use those staplers in surgical procedures such as

Plaintiff’s February 8, 2019 surgery for the creation of anastomoses.

   73. Healthcare providers, including Plaintiff’s healthcare providers, in buying

Defendants’ surgical stapler products relied on Defendants’ judgment and skill in

designing, manufacturing, and selling surgical staplers when they selected the surgical

stapler products to be used in Plaintiff’s surgery. Defendants had reason to know of such

reliance, yet Defendants’ surgical stapler products, including the surgical stapler used

during Plaintiff’s February 8, 2019 surgery, were not fit for the particular purpose of

creation of anastomoses.

   74. As a direct and proximate result of Defendants’ breach of warranty, Plaintiff has

suffered injuries, including, but not limited to, anastomotic leak, abscess, surgical

intervention, hospitalization, increased risk of cancer recurrence, and pain. Consequently,

Plaintiff has suffered damages and has incurred, and will continue to incur, medical

expenses. Plaintiff has suffered, and will continue to suffer, diminished capacity for the

enjoyment of life, a diminished quality of life, and other losses and damages.

                                         COUNT V
                                         Negligence

   75. Plaintiff hereby incorporates the allegations contained in the preceding paragraphs,

as though fully set forth herein.




                                            21
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 22 of 23




   76. Defendants owed Plaintiff a duty to use reasonable care in the design, manufacture,

distribution, and sale of their surgical stapler products to protect people likely to be exposed

to unreasonable risk of harm.

   77. Defendants breached that duty in failing to use reasonable care and providing

defective surgical stapler products for use in Plaintiff’s February 8, 2019 surgery.

   78. As a direct and proximate result of Defendants’ actions and omissions, Plaintiff has

suffered injuries, including, but not limited to, anastomotic leak, abscess, surgical

intervention, hospitalization, increased risk of cancer recurrence, and pain. Consequently,

Plaintiff has suffered damages and has incurred, and will continue to incur, medical

expenses. Plaintiff has suffered, and will continue to suffer, diminished capacity for the

enjoyment of life, a diminished quality of life, and other losses and damages.

                                  PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgement against Defendants as follows:

   1. For an award of damages sufficient to compensate the Plaintiff for damages in

excess of $75,000.00, including but not limited to past, present, and future economic

expenditures, pain and suffering, and damage to quality of life.

   2. For all applicable statutory remedies provide by law in Minnesota that assert

liability for Defendants’ wrongdoings and improper conduct;

   3. For prejudgment interest, as permitted by law;

   4. For reasonable costs, including attorney’s fees as permitted by law; and

   5. For all other just and proper relief.




                                              22
        CASE 0:21-cv-01297-DSD-DTS Doc. 1 Filed 05/28/21 Page 23 of 23




                                 DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all counts and issues so triable.

Respectfully Submitted,

                                                       GOLDENBERGLAW, PLLC

Dated: May 28, 2021                                      /s/ Noah C. Lauricella
                                                       Noah C. Lauricella (MN #397896)
                                                       Stuart L. Goldenberg (MN #158719)
                                                       GoldenbergLaw, PLLC
                                                       800 LaSalle Avenue
                                                       Suite 2150
                                                       Minneapolis, MN 55402
                                                       612-333-4662

                                                       Attorneys for Plaintiff




                                              23
